DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(a) rejection of claims 1-5, 7-12, 14-18, 20-22 is withdrawn due to Applicant’s amendment filed on July 8, 2022.
The 35 U.S.C. 112(b) rejection of claims 1-5, 7-12, 14-18, 20-22 is withdrawn due to Applicant’s amendment filed on July 8, 2022.
The 35 U.S.C. 103 rejections of claims 1-5, 7-12, 14-18, 20-21 over Nakamura as the primary reference, are withdrawn due to Applicant’s amendment filed on July 8, 2022.

New Rejections
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7-9, 17, 20 are rejected under 35 U.S.C. 102(a/1,2) as being unpatentable over Hida (US 2017/0121605).
Regarding claim 1, Hida teaches a polarizer (polarizing film [0014]) which is formed of a polarizer-forming composition ([0029]) containing a liquid crystal compound (polymerizing the polymerizable liquid crystal compound [0029]) and a dichroic material (compound (1) functioning as a dichroic dye [0029]), wherein the liquid crystal compound is a polymer compound (polymerizing the polymerizable liquid crystal compound [0029]) having a smectic liquid crystallinity ([0059]), wherein the dichroic dye is aligned with the liquid crystal compound (compound (1) dispersed in the polymer is oriented in the polymer oriented in the state of a smectic phase [0111]), and hence the two are horizontally aligned (liquid crystal compound is oriented in a direction parallel to the surface of the base material [0112]), wherein a concentration of the dichroic material is 33% by mass (compound (1) is 50 parts by mass, based on 100 parts by mass of the polymerizable liquid crystal compound [0081]) with respect to a total mass of the liquid crystal compound and the dichroic material (50+100 [0081]), which is within the claimed range of 5% by mass or greater.
Regarding claim 3, Hida teaches that the liquid crystal compound further has a nematic liquid crystallinity ([0061]).
Regarding claim 4, Hida teaches that the liquid crystal compound is a copolymer having two or more different repeating units (compound (4-6) and compound (4-8) [0193, 0188], irradiated with ultraviolet rays … to polymerize the polymerizable liquid crystal compound [0198]).
Regarding claim 7, Hida teaches a laminate (2 [0198]) comprising: a base material (glass substrate [0197]); an alignment film (orientation film [0197]); and the polarizer (polarizing film (1) [0198]).
Regarding claim 8, Hida teaches an image display device (liquid crystal display device, claim 12 [0227]) comprising: the polarizer (polarizing film, claim 12 [0227]) and an image display element (liquid crystal display element of the liquid crystal display device, claim 12 [0227]).
Regarding claim 9, Hida teaches an image display device (liquid crystal display device, claim 12 [0227]) comprising: the laminate 2 ([0198] including polarizing film, claim 12 [0227]) and an image display element (liquid crystal display element of the liquid crystal display device, claim 12 [0227]).
Regarding claim 17, Hida teaches that the liquid crystal compound is a copolymer having two or more different repeating units (compound (4-6) and compound (4-8) [0193, 0188], irradiated with ultraviolet rays … to polymerize the polymerizable liquid crystal compound [0198]).
Regarding claim 20, Hida teaches a laminate (2 [0198]) comprising: a base material (glass substrate [0197]); an alignment film (orientation film [0197]); and the polarizer (polarizing film (1) [0198]).
Claim Rejections - 35 USC § 103
Claims 2, 10-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hida as applied to claims 1, 3-4, 7-9, 17, 20 above, and further in view of Miyatake (US 2006/0007371).
Hida teaches the polarizer formed of the polarizer-forming composition containing the dichroic material and the liquid crystal compound that is a polymer compound having a smectic liquid crystallinity, as described above.
Regarding claim 2, Hida is silent regarding a weight average molecular weight of the liquid crystal compound.
However, Miyatake teaches that in a polarizer-forming composition containing a liquid crystal compound (materials showing liquid-crystallinity [0014]) that is a polymer compound (liquid crystalline thermoplastic resins [0053]) having a smectic liquid crystallinity ([0067]), a weight-average-molecular weight of the liquid crystal compound can be 2,000 to 100,000 ([0053]) which overlaps the claimed range of 3,000 or greater, for the purpose of providing the desired combination of processibility and mechanical strength.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the liquid crystal compound that is a polymer compound having a smectic liquid crystallinity in the polarizer-forming composition forming the polarizer of Hida, with a relatively high weight-average-molecular-weight that is within a range of 3,000 or greater, as taught by Miyatake, in order to obtain the desired combination of processibility and mechanical strength.
Regarding claim 10, Hida teaches that the liquid crystal compound further has a nematic liquid crystallinity ([0061]).
Regarding claim 11, Hida teaches that the liquid crystal compound is a copolymer having two or more different repeating units (compound (4-6) and compound (4-8) [0193, 0188], irradiated with ultraviolet rays … to polymerize the polymerizable liquid crystal compound [0198]).
Regarding claim 14, Hida teaches a laminate (2 [0198]) comprising: a base material (glass substrate [0197]); an alignment film (orientation film [0197]); and the polarizer (polarizing film (1) [0198]).
Regarding claim 15, Hida teaches an image display device (liquid crystal display device, claim 12 [0227]) comprising: the polarizer (polarizing film, claim 12 [0227]) and an image display element (liquid crystal display element of the liquid crystal display device, claim 12 [0227]).
Regarding claim 16, Regarding claim 9, Hida teaches an image display device (liquid crystal display device, claim 12 [0227]) comprising: the laminate 2 ([0198] including polarizing film, claim 12 [0227]) and an image display element (liquid crystal display element of the liquid crystal display device, claim 12 [0227]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hida (US 2017/0121605) in view of Miyatake (US 2006/0007371).
Hida teaches a polarizer (polarizing film [0014]) which is formed of a polarizer-forming composition ([0029]) containing a liquid crystal compound (polymerizing the polymerizable liquid crystal compound [0029]) and a dichroic material (compound (1) functioning as a dichroic dye [0029]), wherein the liquid crystal compound is a polymer compound (polymerizing the polymerizable liquid crystal compound [0029]) having a smectic liquid crystallinity ([0059]), wherein a concentration of the dichroic material is 33% by mass (compound (1) is 50 parts by mass, based on 100 parts by mass of the polymerizable liquid crystal compound [0081]) with respect to a total mass of the liquid crystal compound and the dichroic material (50+100 [0081]), which is within the claimed range of 5% by mass or greater, and wherein the liquid crystal compound is a copolymer having a repeating unit containing a mesogenic group (compound (4-6) [0193, 0188], irradiated with ultraviolet rays … to polymerize the polymerizable liquid crystal compound [0198]).  Hida fails to teach that the copolymer has a repeating unit having a molecular weight of 280 or less without containing a mesogenic group.
However, Miyatake teaches that a liquid crystal compound (side chain type liquid crystal polymer [0051]) which is a copolymer having a repeating unit containing a mesogenic group (mesogen group [0051]), can additionally have a repeating unit without containing a mesogenic group, such as a polymethylene chain of 2 carbons (repeating units of polymethylene chain [0052]) having a molecular weight of 28 which is well within the claimed range of 280 or less, instead of a polyoxymethylene chain of 18 carbons (chemical formula (1) [0131]), for the purpose of providing the desired spacer chain flexibility ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a repeating unit having a molecular weight of 280 or less without containing a mesogenic group, in the copolymer having a repeating unit containing a mesogenic group, of the polymer compound having a smectic liquid crystallinity, of the polarizer-forming composition forming the polarizer of Hida, in order to obtain the desired spacer chain flexibility, as taught by Miyatake.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference in the new grounds of rejection.

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782